United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
A.R., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, Brooklyn, NY,
Employer
_________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director,

Docket No. 12-1937
Issued: April 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 13, 2012 appellant filed a timely appeal from the August 16, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained more
than 19 percent impairment of the left arm for which he received a schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 In a June 21, 2012 decision, the Board
set aside OWCP’s October 24, 2011 decision which found that appellant had not established
more than 18 percent impairment of the left arm for which he received a schedule award. The
Board found that OWCP’s medical adviser did not properly apply the American Medical
Association, Guides to the Evaluation of Permanent Impairment, (6th ed. 2008) (hereinafter,
A.M.A., Guides). Further, Dr. Hernan Jimenez, a Board-certified internist, did not follow the
appropriate procedures with regard to measuring range of motion. The Board also found that it
was unclear whether the medical adviser was aware of the accepted left rotator cuff syndrome
condition for which appellant underwent surgery on May 13, 2008. The Board remanded the
case for further development of the medical evidence. The facts contained in the prior decision
are incorporated by reference.
On June 20, 2012 OWCP provided its medical adviser with an update regarding the
accepted conditions. It noted that the accepted conditions included brachial neuritis/radiculitis,
cervical radiculopathy, left shoulder bursae/tendons and left rotator cuff rupture.
In a June 29, 2012 report, Dr. James W. Dyer, an OWCP medical adviser, explained that
appellant had 18 percent impairment of the left arm or no additional impairment greater than the
previous rating. He noted that appellant’s left shoulder was repaired in the past and the
maximum impairment allowed under the diagnosis-based method for a full thickness tear of the
rotator cuff was seven percent. Dr. Dyer allowed the range of motion method as it provided for
the higher impairment.
By letter dated July 9, 2012, OWCP referred appellant for a second opinion, together
with a statement of accepted facts, a set of questions and the medical record to Dr. William A.
Somers, a Board-certified orthopedic surgeon.
In a July 27, 2012 report, Dr. Somers noted appellant’s history of injury and treatment
and examined him. He provided findings for the left shoulder which included that the Spurlings
maneuver in flexion and extension produced some aching between the scapulae, but no
radiculopathy. Active elevation of the shoulders was about 90 degrees on the right and 70
degrees on the left. Motor examination was normal except for external rotation of the left
shoulder 4+/B, supraspinatus strength on the left at 4/5. Dr. Somers noted that appellant was
more tender about the right than the left acromioclavicular (AC) joint with definite greater
prominence about the right AC joint. He noted that appellant was more tender about the left than
the right long head of the biceps anteriorly and tender about the lateral and posterior rotator cuff,
greater on the left than the right. Range of motion of the left shoulder while sitting showed 50
degrees external rotation, internal rotation “gets thumb to about L3,” extension was 30 degrees,
flexion 80 degrees, abduction 60 degrees and adduction 20 degrees. While supine on the left,
appellant’s flexion went to 150 degrees, internal rotation 20 degrees, external rotation 60
degrees, abduction 70 degrees and adduction 30 degrees. Dr. Somers diagnosed left rotator cuff
disease and possible rotator cuff arthropathy secondary to the March 30, 2006 injury. He
2

Docket No. 12-207 (issued June 21, 2012).

2

indicated that appellant had arthrofibrosis of the left shoulder with significant posterior capsular
tightness secondary to left rotator cuff disease and status post arthroscopic surgery. Appellant
had degenerative arthritis of left AC joint aggravated by the injury of March 30, 2006 and
degenerative joint disease of the right AC joint with rotator cuff disease, right shoulder, not
related to the injury of March 30, 2006.
Dr. Somers also diagnosed multilevel cervical disc disease with no evidence of radicular
problems and lumbar disc disease. He explained that appellant continued to have left shoulder
problems and that further treatment could decrease his left shoulder pain but would not resolve
his condition. Dr. Somers did not have records to document appellant’s true pathology in the left
shoulder at the time of his surgery. While appellant had a diagnosis which was accepted for
rotator cuff tear, no rotator cuff tear was identified on his magnetic resonance imaging scan.
X-rays showed degenerative arthritis in the left glenohumeral joint. Dr. Somers noted that, if
appellant had a rotator cuff tear or dysfunction of the rotator cuff, he might be developing a
rotator cuff arthropathy, which would be related to his March 30, 2006 injury. He noted that
appellant’s degenerative arthritis of the AC joint was aggravated by the work injury.
Dr. Somers utilized the A.M.A., Guides and explained that, while he reviewed the
diagnosis-based method, the range of motion method yielded a higher result. He referred to
Table 15-34 for shoulder range of motion and determined that flexion of 150 degrees resulted in
three percent impairment, extension of 30 degrees resulted in one percent impairment, internal
rotation of 20 to 30 degrees, resulted in four percent impairment, external rotation of 50 degrees
warranted two percent impairment, abduction of 70 degrees resulted in six percent impairment
and adduction of 20 degrees resulted in one percent impairment.3 Dr. Somers added the values
and determined that appellant had 17 percent impairment of the left arm. He referred to Table
15-35 to determine appellant’s grade modifier.4 Dr. Somers determined that appellant had a net
grade modifier of 2 under which the total range of motion impairment should be increased by 10
percent. He multiplied 10 percent of the 17 percent for range of motion and found 1.7 percent.
Dr. Somers added this to the 17 percent and opined that this would result in an 18.7 percent
impairment, which he rounded up to 19 percent for the left arm.
On August 3, 2012 OWCP provided its medical adviser with a copy of Dr. Somers’
report for review. In an August 13, 2012 report, Dr. Dyer concurred with Dr. Somers with
regards to the additional one percent impairment. He noted that, based upon the range of motion
grade modifiers in Table 15-35 and Table 15-36,5 appellant had 19 percent impairment or an
additional 1 percent impairment.
The date of maximum medical improvement was
July 25, 2012.

3

A.M.A., Guides 475.

4

Id. at 477.

5

Id.

3

By decision dated August 16, 2012, OWCP granted a schedule award for an additional
one percent impairment to the left arm. The period of the award was from January 26 to
February 16, 2012.6

6

OWCP noted that appellant had previously received an award for 18 percent of the left arm from December 28,
2010 to January 25, 2012.

4

LEGAL PRECEDENT
The schedule award provision of FECA7 and its implementing federal regulations8 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.9 For decisions issued
after May 1, 2009, the sixth edition will be used.10
A schedule award can be paid only for a condition related to an employment injury. The
claimant has the burden of proving that the condition for which a schedule award is sought is
causally related to his or her employment.11
Table 15-5 provides an impairment rating for diagnosis-based evaluation. It also
provides that, if motion loss is present for a claimant who has undergone a shoulder arthroplasty,
impairment may alternatively be assessed using section 15.7 (range of motion impairment).
Such a range of motion impairment stands alone and is not combined with a diagnosis-based
impairment.12 The range of motion method involves the taking of active and passive range of
motion findings and then comparing of the two types of motion in order to evaluate credibility
issues. Range of motion is measured after a warm up in which the individual moves the joint
through its maximum range of motion at least three times.13
ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP accepted that appellant sustained left rotator cuff syndrome and cervical
radiculopathy. Appellant underwent left shoulder surgery on May 13, 2008. On remand, OWCP
referred him for a second opinion examination with Dr. Somers who rated 19 percent left arm
impairment. Its medical adviser concurred with this and relied upon the clinical findings
contained in Dr. Somers’ July 27, 2012 report.

7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

9

Id. at § 10.404(a).

10

FECA Bulletin No. 09-03 (issued March 15, 2009).

11

Veronica Williams, 56 ECAB 367, 370 (2005).

12

See A.M.A., Guides 405, 475-78.

13

See id. at 461-64.

5

The Board notes that Dr. Somers, in his July 27, 2012 report, concluded that appellant
had a 19 percent upper extremity permanent impairment according to the A.M.A., Guides, but
the record does not establish that he measured range of motion three times after a warm up and
then utilized the average of the measurements as required by section 15.7 of the A.M.A.,
Guides.14 The Board notes that the procedures are designed to ensure the credibility of range of
motion testing. The Board notes that Dr. Dyer’s report is based upon that of Dr. Somers. As the
physicians did not follow the appropriate procedure with regard to measuring range of motion,
the case is not in posture.15
It is well established that proceedings under FECA are not adversarial in nature and,
while the claimant has the burden to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.16 Accordingly, once OWCP undertakes
development of the medical evidence, it has the responsibility to do so in a proper manner.17 The
reports from Dr. Somers and OWCP’s medical adviser are insufficient to resolve the issue of
whether appellant was entitled to an additional schedule award; OWCP did not properly
discharge its responsibilities in developing the record.18 The Board, therefore, finds that the case
must be remanded for further development of the medical evidence and a reasoned opinion
regarding whether appellant has additional permanent impairment of the upper extremities due to
his accepted employment injuries. Following such further development as deemed necessary,
OWCP shall issue a de novo decision.
On appeal, appellant made arguments related to his other accepted injuries. However, in
light of the Board’s finding, it is premature to address these arguments.
CONCLUSION
The Board finds that this case is not in posture for decision.

14

Id.

15

See supra note 14.

16

Richard E. Simpson, 55 ECAB 490 (2004).

17

Melvin James, 55 ECAB 406 (2004).

18

Richard F. Williams, 55 ECAB 343 (2004).

6

ORDER
IT IS HEREBY ORDERED THAT the August 16, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and remanded.
Issued: April 19, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

